                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                              CENTRAL DIVISION


 UNITED STATES OF AMERICA,                       No. 18-04066-01-CR-C-BCW

                              Plaintiff,         COUNTS 1-2
                                                 18 U.S.C § 922(d)(1)
        v.                                       NMT 10 Years Imprisonment
                                                 NMT $250,000 Fine
 VICTOR NAHUM VARGAS,                            NMT 3 Years Supervised Release
 [DOB: 05/04/1978]                               Class C Felony

                              Defendant.         COUNT 3
                                                 18 U.S.C § 922(a)(6)
                                                 NMT 10 Years Imprisonment
                                                 NMT $250,000 Fine
                                                 NMT 3 Years Supervised Release
                                                 Class C Felony

                                                 $100 Special Assessment (each Count)


                        SUPERSEDING INDICTMENT

THE GRAND JURY CHARGES THAT:

                                        COUNT 1
                            (Knowingly Sold a Firearm to a Felon)
                                   18 U.S.C. § 922(d)(1)

       On or about April 18, 2018, within Cole County, in the Western District of Missouri, and

elsewhere, the defendant, VICTOR NAHUM VARGAS, knowingly sold five (5) firearms to a

person, knowing and having reasonable cause to believe, that such person had been convicted of a

crime punishable by imprisonment for a term exceeding one year, all in violation of Title 18,

United States Code, Sections 922(d)(1), and 924(a)(2).
                                         COUNT 2
                             (Knowingly Sold a Firearm to a Felon)
                                    18 U.S.C. § 922(d)(1)

       On or about May 11, 2018, within Cole County, in the Western District of Missouri, the

defendant, VICTOR NAHUM VARGAS, knowingly sold eleven (11) firearms to a person,

knowing and having reasonable cause to believe, that such person had been convicted of a crime

punishable by imprisonment for a term exceeding one year, all in violation of Title 18, United

States Code, Sections 922(d)(1) and 924(a)(2).

                                           COUNT 3
                             (False Statement to Acquire a Firearm)
                                      18 U.S.C. § 922(a)(6)

       On or about May 9, 2018, in Cole County, in the Western District of Missouri, the

defendant, VICTOR NAHUM VARGAS, in connection with his acquisition of firearms, that is,

a Sig Sauer, Model P266, .40 caliber semi-automatic pistol, serial number UU627309; a Glock,

Model 22, .40 caliber semi-automatic pistol, serial number STT684; a Glock, Model 19, .40 caliber

semi-automatic pistol, serial number XXF524; a Glock, Model 22, .40 caliber semi-automatic

pistol, serial number STT689; a Glock, Model 22, .40 caliber semi-automatic pistol, serial number

STT697; a Glock, Model 22, .40 caliber semi-automatic pistol, serial number IM3645PD; a

Glock, Model 22, .40 caliber semi-automatic pistol, serial number ZUZ369; a Glock, Model 22,

.40 caliber semi-automatic pistol, serial number TCP183; a Glock, Model 21, .45 caliber semi-

automatic pistol, serial number KAK165; and a Smith & Wesson, Model M & P 9, 9mm semi-

automatic pistol, serial number DWY6987; each from River City Pawn & Gun, a licensed dealer

of firearms within the meaning of Chapter 44 of Title 18, United States Code, knowingly made a

false and fictitious written statement which was intended and likely to deceive River City Pawn &

Gun with respect to a fact material to the lawfulness of the sale of the firearms to the defendant

                                                 2
under Chapter 44 of Title 18, in that the defendant represented on a Bureau of Alcohol, Tobacco

and Firearms Form 4473 that he was the actual transferee/buyer of the firearms, when, in fact, he

was acquiring each firearm on behalf of another person, all in violation Title 18, United States

Code, Sections 922(a)(6) and 924(a)(2).




                                            A TRUE BILL.


                                            /S/ Samie Hill
                                            FOREPERSON OF THE GRAND JURY
/S/ Lawrence E. Miller
Lawrence E. Miller
Assistant United States Attorney
Missouri Bar No. 35931

Dated:   10/24/2018




                                               3
